Citation Nr: 0308506	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-18 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to permanence of a total disability rating based 
on individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on almost continuous active duty from 
December 1963 to June 1964 and from August 1964 to February 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which awarded a temporary total 
disability rating due to hospitalization; increased the 
rating for post-traumatic stress disorder to 70 percent, 
effective from December 1999, following his release from 
hospitalization; granted a total rating based on individual 
unemployability (TDIU); and denied eligibility to Dependents' 
Educational Assistance under 38 U.S.C.A., chapter 35.  The 
veteran appealed only the permanence of the TDIU.  

Upon receipt of the case at the Board, the Board retained the 
case and undertook additional development of the issue, 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  New evidence was obtained for review and the Board 
provided the veteran notice as required by 38 C.F.R. § 20.903 
(2002).  A response has been received from the veteran and 
the case is ready for a Board decision.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran's service-connected disabilities include 
PTSD, rated 70 percent disabling, and status post carcinoma, 
right vocal cord, rated 10 percent disabling.

3.  There is no medical opinion, based on review of the 
record and examination of the veteran, that his service-
connected disabilities are reasonably certain to continue at 
the current level of disability throughout the remainder of 
his life to support a TDIU.  


CONCLUSION OF LAW

The criteria for permanence of a total disability rating 
based on individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.340(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the correspondence sent to the veteran 
in April 2000, May 2002, September 2002, and March 2003, 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, a May 2000 Statement of the Case and September 2001 
and November 2001 Supplemental Statements of the Case, the 
latter advising him of the provisions of the VCAA, provided 
notice to the veteran of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient to award the benefit sought.  
Thus, the veteran has been provided notice of what VA was 
doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Cf. Quartuccio v. Principi, 16 Fed App. 183 
(2002).  In addition, the veteran and his wife testified 
during a video-teleconference held with the undersigned 
Veterans Law Judge.  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  

In the veteran's case, he was awarded a 70 percent disability 
rating for PTSD, effective from December 1999, the first day 
of the month following his release from hospitalization where 
he received treatment for his neurosis.  He is also in 
receipt of a 10 percent rating for residuals of right vocal 
cord cancer.  With current evidence of his inability to 
sustain gainful employment of record due to his service-
connected disabilities, he was also awarded TDIU, effective 
from December 1999.  The veteran asserts in numerous 
correspondence and in personal testimony, along with that of 
his wife, presented before the undersigned, that the total 
rating due to unemployability be deemed permanent for VA 
purposes because his PTSD has not improved, rather, it has 
gotten worse; that he is merely coping and dealing with his 
everyday symptoms; and that he cannot foresee himself ever 
being able to return to gainful employment.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The age of the disabled 
person may be considered in determining permanence.  See 
38 C.F.R. § 3.340(b).  Thus, for the veteran to be considered 
permanently and totally disabled, his PTSD must be reasonably 
certain to continue without substantial improvement for the 
remainder of his life.  

In this case, the veteran underwent VA psychiatric 
examinations in February 1998, December 1999, and February 
2003.  The same psychiatrist, who also reviewed the claims 
file in conjunction with each examination, conducted each of 
those examinations.  

The February 1998 examination report notes that the veteran 
was living with his wife and children; last worked in 1997; 
stayed to himself; had no particular hobbies; did not like to 
mix with people; felt that he may hurt someone; rarely went 
to church; and did not belong to any club or organization.  
The diagnoses were major depression, recurrent, moderate to 
moderate-severe in nature, with paranoid ideation, and PTSD, 
mild to moderate, delayed.  

The veteran's VA outpatient treatment records for January 
1998 to February 1999 show he was seen approximately monthly 
for various disorders, including PTSD.  The August 1998 
treatment note indicates he was prescribed medication for 
treatment of PTSD, but suspicion was raised he had not been 
taking it.  The January 1999 treatment note likewise 
indicated he was not in compliance with his medication.  

From mid-September to mid-November 1999, the veteran was 
hospitalized in a VA facility having been admitted in a state 
of relapse of PTSD.  At hospital discharge, the symptoms of 
chronic, severe PTSD was still persisted and fluctuated; 
however, he hoped to lead a much more meaningful and peaceful 
lifestyle with self and others with information he obtained 
during treatment to cope with the symptoms of PTSD.  He was 
prescribed medication; to attend the Vet Center for group 
counseling and psychotherapy; and attend VA medical center 
for medication and follow-up PTSD treatment.  

The report of the veteran's December 1999 VA psychiatric 
examination noted daily functioning essentially unchanged 
since February 1998, when the psychiatrist had last examined 
the veteran.  This time the examiner diagnosed PTSD, moderate 
to moderately severe, and associated major depression, 
recurrent, moderate to moderately severe in nature, with 
paranoid ideation.  The psychiatrist offered that the veteran 
needed to continue outpatient psychiatric treatment and 
strongly advised that he increase his psychosocial 
activities.  

In a January 2000 letter, a readjustment counseling 
specialist at the Vet Center related that the veteran was 
faithfully attending weekly group psychotherapeutic sessions, 
since June 1998, and that he had a diagnosis of chronic and 
severe PTSD.  

The veteran's Social Security Administration records were 
obtained, to include his medical records, many of which were 
copies of his VA treatment and hospitalization records.  In 
March 2000, he underwent a Social Security Administration 
general medical examination which revealed degenerative disc 
disease in the back with a very poor long-term prognosis for 
any improvement.  Psychiatric evaluation conducted in April 
2000 noted PTSD.  In October 2000, Social Security 
Administrative Law Judge awarded the veteran disability 
benefits based on the veteran's age (he was born in May 
1943), level of education (GED), semi-skilled work 
background, his moderate loss of the ability to concentrate, 
no transferable job skills, and severe impairments of 
degenerative joint disease, chronic dermatitis, a history of 
radiation treatment for cancer of the larynx in 1991, and 
PTSD.  

A Vet Center readjustment counseling therapist, in a letter 
dated in August 2000, offered that the veteran's level of 
functioning was very poor and, due to the severity of his 
PTSD, there was little improvement expected at any functional 
level in the foreseeable future.  He was participating in 
weekly group and individual psychotherapeutic sessions and 
was taking prescribed medication for PTSD.  Treatment was 
directed towards maintaining current level of functioning.  

From early August to late September 2001, the veteran was 
hospitalized at a VA facility for treatment of PTSD, having 
been admitted in a state of relapse.  At hospital discharge, 
essentially the same comments were made as those when he was 
discharged in November 1999 from the same facility.  He was 
instructed to pursue follow-up care at the VA medical center 
and Vet Center.  

VA outpatient treatment records through June 2002 show 
continued treatment for PTSD.  Clinical note for June 2002 
indicates chronic, severe PTSD.  In a September 2002 letter, 
the Vet Center readjustment counselor therapist notes on-
going treatment for PTSD, generalized anxiety disorder, major 
depression, and panic disorder, with current social and 
occupational situation consistent with the course of these 
diagnoses.  He offered that the veteran's functioning was 
rated as guarded; he was not a candidate for future 
employment; and the best that can be hoped is that he 
continues psychotherapy in order to maintain current levels 
of coping and functioning.  

Pursuant to Board's development of this claim, the veteran 
underwent a VA psychiatric examination in February 2003 to 
obtain, if possible, a medical opinion as to whether it is as 
likely as not that the current level  of impairment resulting 
from the veteran's PTSD is permanent in nature.  The same VA 
psychiatrist who had examined the veteran in February 1998 
and December 1999 conducted the examination.  Following 
review of the record, and personal examination of the 
veteran, the examiner found that the subjective complaints, 
marital history, and objective mental status had essentially 
not changed over the years.  He diagnosed PTSD, moderately 
severe in nature.  He offered that the veteran needed to 
continue outpatient psychiatric treatment, there seems to be 
not much change, he being stable from the last evaluation as 
regards his symptomatology, and there being no change in his 
status quo on an emotional basis.  Further, he needed to 
increase his psychosocial activities.  He was considered 
competent to handle his financial affairs, though he may need 
some help from his wife.  

In essence, the Board notes that the letters from the Vet 
Center indicate that the veteran is functioning at a very low 
level and that little improvement is expected.  Rather, 
treatment is being rendered to maintain current levels of 
functioning, with the goal of teaching him how to cope with 
his every day symptoms.  On the other hand, the VA treatment 
records, hospitalization reports, and multiple VA psychiatric 
examinations show that his PTSD has periods of exacerbation, 
but that he does respond to treatment, albeit to a limited 
degree.  

The Board realizes that he currently is not so responsive to 
treatment that he has reached the stage where he could be 
able to obtain and maintain gainful employment.  The award of 
disability benefits from the Social Security Administration 
took into consideration VA evidence on the PTSD, but the 
award was based on a combination of the veteran's 
disabilities, including his nonservice-connected back 
pathology as well as his PTSD.  Most importantly, the record 
does not contain a medical opinion from a psychiatrist, based 
on review of the record and personal examination of the 
veteran, that the veteran's disabilities underlying the TDIU 
are certain to continue without improvement.  At this time, 
the Board feels that it would be premature to formally 
determine that the veteran's currently demonstrated TDIU, 
based primarily on PTSD, and given his age of 60 years, is 
reasonably certain to continue at the current level of 
disability throughout the remainder of his life.  Since there 
is likelihood of improvement, the veteran's condition is 
subject to future medical review examination.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the board is unable to identify a reasonable basis 
for determining that the TDIU is reasonably certain to 
continue at the current level of disability throughout the 
remainder of the veteran's life.  See 38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).  


ORDER

Permanence of a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

